Case 2:17-cv-00136-KOB Document 110-1 Filed 11/13/18 Page 1 of 4            FILED
                                                                   2018 Nov-13 PM 02:16
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




           EXHIBIT A
      Case 2:17-cv-00136-KOB Document 110-1 Filed 11/13/18 Page 2 of 4



David Adams, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02046

Anthony M. West
Casandra Leonard
Jacques White
Jeromy Morris
Leroy Thomas
Pearl Kitt
Tara Norman Stephenson

Dorothy Arnold, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02049

Eugene Fields
Mary Louise Fields

Georgia Adamson, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-
02057

Chelsea Yvette Walker
Lanye Benson
Melissa Knight
Miya Moore
ShaNita Marie Brown
Sharon Denise Hill
Tiffany Bradberry


Harold Banks, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02050

Angela Owens
Fannie Coleman
Jimmy Battle
Mable Louise Green
Wright Coleman


Latisha Allen, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02056

Dedra Milliner
Della Marie Bannerman Bibb
       Case 2:17-cv-00136-KOB Document 110-1 Filed 11/13/18 Page 3 of 4



Dorothy Wilson
Kevin A. Claughton-Smith
Oscar Johnson
Oscar Leon Temple, Jr.
Reco M. Peterson
Robert Mitchell
Shabria Williams
Shelia Voncile Craig

Marsha Anderson, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-
02045

Coleman Jordan, Jr.
Joe N. Scott
Robert Leonard
Xavier Little

Michael Adams, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02052

Laura Paige
Lillie Greene
Willie Walker

Robert Andrews as Personal Representative of Estate of Valerie Porter-Andrews,
et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02048

Martha E. Jones
Willie J. Frazier


Shanquice Allen, as Guardian and Next Friend of G.A., v. United States Pipe &
Foundry Co., et al., 2:15-cv-02047

T’Kiya Tolen

Susie Berry, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02054

Alyce Lynn Gibson
Shandlions P. Cauthen
Susie Berry
      Case 2:17-cv-00136-KOB Document 110-1 Filed 11/13/18 Page 4 of 4




Veronica Adley-White, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-
02055

Tamara Bender

Willie Abner, et al. v. United States Pipe & Foundry Co., et al., 2:15-cv-02040

Eric L. Herrod
Estelle Lavender
Tommy Smith
Willie F. Kennedy
